IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,465


EX PARTE JAMES HOWARD MADDUX, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER 589438 IN THE 338TH JUDICIAL

DISTRICT COURT OF HARRIS COUNTY



 Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, TEX.CODE CRIM.PROC.  Applicant was convicted of possession of
cocaine and punishment was assessed at imprisonment for twenty years.  No appeal was
taken from this conviction.
	Applicant contends that he has not received credit on this sentence for time he was
confined as a parole violator.  The trial court has entered findings that Applicant was
confined on a parole violator warrant from August 18, 1993, to March 23, 1994; from
January 21, 1995, to January 3, 1996; and from February 18, 1998, to March 2, 1998, and
has not received credit for those periods of confinement.  Applicant is entitled to relief. 
Ex parte Price, 922 S.W.2d 957 (Tex.Crim.App. 1996).
	Relief is granted.  The Texas Department of Criminal Justice, Correctional
Institutions Division, shall credit the sentence in cause number 589438 in the 338th
Judicial District Court of Harris County for the periods August 18, 1993, to March 23,
1994; January 21, 1995, to January 3, 1996; and February 18, 1998, to March 2, 1998.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole divisions.
DELIVERED: June 28, 2006
DO NOT PUBLISH